Case 4:18-cv-13053-MFL-APP ECF No. 23 filed 09/09/20          PageID.2486     Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

KEITH JAMES LINTZ, #889211,

             Petitioner,                              Case No. 18-cv-13053
                                                      Hon. Matthew F. Leitman
v.

WILLIS CHAPMAN,

          Respondent.
__________________________________________________________________/

      ORDER ON REMAND GRANTING PETITIONER’S MOTION TO
     REOPEN THE TIME TO FILE A NOTICE OF APPEAL (ECF No. 19)

       This matter is before the Court on limited remand from the United States

Court of Appeals for the Sixth Circuit. (See Order, ECF No. 22.) The Sixth Circuit

has directed this Court determine whether Petitioner Keith James Lintz’s time to file

a notice of appeal should be reopened. (See id.) The Court concludes that it should.

       On March 25, 2020, the Court issued an Opinion and Order (1) dismissing

Lintz’s habeas petition, but (2) granting Lintz a certificate of appealability and leave

to proceed in forma pauperis on appeal. (See Op. and Order, ECF No. 17; Judgment

ECF No. 18.) Lintz’s notice of appeal should have been given to prison officials for

mailing by no later than April 24, 2020, in order for it to be considered timely filed.

However, Lintz’s notice is appeal is dated May 4, 2020. (See Notice of Appeal, ECF

No. 19.) Lintz asserted in his notice of appeal that he could not file his appeal earlier



                                           1
Case 4:18-cv-13053-MFL-APP ECF No. 23 filed 09/09/20        PageID.2487     Page 2 of 3




than May 4 because he did not receive notice of the Court’s dispositive decision until

April 20, 2020, and he had limited access to the law library due to the COVID-19

pandemic. (See id., PageID.2477.)

      The Sixth Circuit held that Lintz’s May 4, 2020, notice of appeal should be

treated as a motion under Federal Rule of Appellate Procedure 4(a)(6) to reopen the

time to file an appeal. (See Order, ECF No. 22, PageID.2485.) Federal Rule of

Appellate Procedure 4(a)(6) provides:

             The district court may reopen the time to file an appeal for
             a period of 14 days after the date when its order to reopen
             is entered, but only if all the following conditions are
             satisfied:

             (A) the court finds that the moving party did not receive
             notice under Federal Rule of Civil Procedure 77(d) of the
             entry of the judgment or order sought to be appealed from
             within 21 days after entry;

             (B) the motion is filed within 180 days after the judgment
             or order is entered or within 14 days after the moving party
             receives notice under Federal Rule of Civil Procedure
             77(d) of the entry, whichever is earlier; and

             (C) the court finds that no party would be prejudiced.

Fed. R. App. P. 4(a)(6).

      Lintz satisfies these requirements. His pleadings indicate that he did not

receive a copy of the Court’s dispositive decision until April 20, 2020, more than 21

days after it was issued; he filed his notice of appeal (i.e., his request to reopen)

within 14 days of receiving notice of the Court’s decision; and there is no apparent

                                          2
Case 4:18-cv-13053-MFL-APP ECF No. 23 filed 09/09/20      PageID.2488   Page 3 of 3




prejudice to the parties from reopening the time to appeal. The Court therefore

GRANTS Lintz’s motion to reopen the time to file an appeal. Because Lintz already

filed his notice of appeal on May 4, 2020, that notice is timely filed. The Court

DIRECTS the Clerk of the Court to return this case to the Sixth Circuit for further

proceedings.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: September 9, 2020



       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 9, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        3
